358 U.S. 280
79 S. Ct. 316
3 L. Ed. 2d 299
FEDERAL POWER COMMISSION, petitioner,v.MIDWESTERN GAS TRANSMISSION COMPANY et al.
No. 515.
Supreme Court of the United States
January 12, 1959

Solicitor General Rankin, Assistant Attorney General Doub, Messrs. Leonard B. Sand, Samuel D. Slade, Willard W. Gatchell and Howard E. Wahrenbrock, for petitioner.


1
Mr. Harry S. Littman, for respondents Midwestern Gas Transmission Co. and others.


2
Mr. Clarence H. Ross, for respondents Natural Gas Pipeline Co. and others.


3
On petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit.


4
The petition for writ of certiorari is granted. The judgment of the Court of Appeals is vacated and the case is remanded to that court with instructions to dismiss respondent's petition for review as moot. Order per curiam.